Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
 
Receipt of amendment and Declaration under 37 CFR 1.132 dated 03/30/21 is acknowledged.
IDS filed on 2/24/21 is acknowledged and considered. 
Claim 3 has been canceled. Claims 1-2 and 4-6 are pending.
The following new rejection:    
Claim Rejections - 35 USC § 112
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Further, instant claim 1 recites “potassium hydrogen carbonate- derived component”, which is indefinite because it is unclear as to what is the scope of the components that can be possibly derived from potassium hydrogen carbonate (KHCO3) because, it encompasses a very large number of potentially remote compounds that can be obtained by reacting KHCO3 and potentially any possible reagent not recited in the claims or defined in the instant specification. A review of the specification lists several components that can possibly be derived from KHCO3. [0033] teaches that the very desalting reaction (neutralizing) between the pharmaceutically acceptable acid addition salt of ropinirole and KHCO3 can produce a component derived from KHCO3. [0033] 
Further, instant claim 1 has been amended to recite “KHCO3 and/or KHCO3-derived component in terms of KHCO3 1.0 to 2.5 moles relative to a content of 1.0 mole of ropinirole and/or the pharmaceutically acceptable addition salt in terms of ropinirole free form”, which is vague and indefinite because the term KHCO3-derived component is indefinite for the reasons above, and recitation of “in terms of ropinirole free form” further renders the claim indefinite because it is unclear if the ropinirole free form is referred to the ropinirole in phrase “the mixture contains at least one selected from the group consisting of ropinirole and pharmaceutically acceptable acid addition salts thereof” of the same claim 1. Hence, the claim is indefinite. 

In response to the amendment the previous rejections of record have been replaced with the following new rejections:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0247656 to Beier et al (Beier), and US 2003/0124176 to Hsu et al in view of JP 2015-151370 (cited on IDS) and further US 9320728 to Yoshizaki et al.

Instant claims have been amended as follows:
 “Wherein a content of the potassium hydrogen carbonate and/or a potassium hydrogen carbonate-derived component in terms of potassium hydrogen carbonate is 1.0 to 2.5 moles relative to a content of 1.0 mole of the ropinirole and/or the pharmaceutically acceptable acid addition salt thereof in terms of ropinirole free form.”

Beier teaches a transdermal therapeutic system comprising an adhesive layer in which active agent is incorporated, wherein the active agent is stable [0014-0016], and [0017] teaches pharmaceutical salts of the active including the acid addition salts of ropinirole [0018]. [0020] teaches adhesive layer made of silicone. [0028] teaches addition of permeation enhancers for increasing the drug solubility but fails to teach instant claimed potassium hydrogen carbonate or potassium hydrogen carbonate-derived component, and also lacks the claimed amount of the potassium hydrogen carbonate or potassium hydrogen carbonate-derived component.
Hsu teaches transdermal and topical application of pharmaceutically active agents by employing a base, such as an inorganic base, because conventional skin permeation enhancers cause skin irritation (abstract, [0005-0006]). Hsu teaches that the enhancer provides a pH of 8 to 13 [0007]. [0018] teaches that the base permeation 
Beier and Hsu do not teach instant claimed the amount of potassium hydrogen carbonate or a component derived from thereof as instant claim 1, or  the amount of ropinirole. Further the references fail to teach the limitation of 6.
In this regard, Applicants submitted International search report citing JP 2015-151370, which teaches a skin patch comprising ropinirole in a crystal state, and indicates that a desalting agent such as potassium hydroxide added to an acid addition salt of ropinirole to produce a free form of drug during the manufacture of the skin adhesive patch (claim 1, and [0014]). While it was previously stated that JP 2015-151370 teaches potassium bicarbonate (based on the 371 search report in the instant application), Applicants provided a one page translation of the JP 2015-151370 translation, which shows that the reference teaches potassium hydroxide. However, JP still teaches that inclusion of inorganic hydroxides and carbonates as being useful as a desalting agent and further for providing ropinirole drug in the free form (abstract page submitted by applicants along with the Remarks dated 9/22/20). 
	Yoshizaki teaches transdermal patches comprising ropinirole, similar to that of instant claims. See claims of Yoshizaki. The active agent is in a free form and also 0.5 to 1.2 moles per mole of free ropinirole (col. 8). 
While Yoshizaki teaches (claim 5 of patent) sodium hydroxide in a blend with the active agent, and not the instant claimed potassium hydrogen carbonate, Hsu teaches (discussed above) teaches both inorganic hydroxides as well as potassium bicarbonate, for increasing the permeation of active agent, thus suggesting equivalence of the two inorganic substances. While the prior art references do not teach the specific claimed amounts of potassium hydrogen carbonate an ropinirole addition salt, Hsu teaches adding 2-20% of the inorganic base by weight of the composition and Beier teaches 2-15% of the active agent in an acid addition salt form. In this regard, claim 8 of Yoshizaki teaches 5 to 13.2% by mass of free ropinirole, which overlaps with the instant claimed 7.7 to 20%. As explained above, Hsu teaches adding 2-20% of the inorganic base by weight of the composition and Beier teaches 2-15% of the active agent in an acid addition salt form. 
Hence, it would have been obvious for one of an ordinary skill before the effective filing date of the instant invention was made to choose potassium bicarbonate of Hsu to modify the transdermal patch of Beier so as to increase the permeation of the active agent as well as imparting desalting effect to ropinirole (i.e., reduce crystallization) because Hsu teaches that potassium bicarbonate enhances permeability of active without causing irritations such as those seen with conventional permeation enhancers. One of an ordinary skill in the art would have been able to obtain the desired 
Further, while Hsu does not teach potassium hydrogen carbonate as a desalting agent, it would have been obvious for one of an ordinary skill in the art from the teachings of Yoshizaki that both potassium bicarbonate and NaOH act as desalting agents, and from the teachings of Yoshizaki and that of P 2015-151370 that a desalting agent would effectively reduce formation of ropinirole crystals.  
Instant claims have been amended to recite “KHCO3 and/or KHCO3-derived component in terms of KHCO3 1.0 to 2.5 moles relative to a content of 1.0 mole/or the pharmaceutically acceptable addition salt in terms of ropinirole free form”.
Therefore, it would have been obvious for one of an ordinary skill before the effective filing date of the instant invention was made to modify the teachings of Beier  choose potassium bicarbonate in optimum mole amounts with respect to free ropinirole and also employ optimum amounts of acid addition salt of ropinirole, so as to arrive at the claimed % of free form of the said compound because, Yoshizaki teaches that sodium hydroxide is 0.5 to 1.2 moles per mole of free ropinirole (col. 8 of the reference), wherein the range 0.5 to 1.2 overlaps with the instant claimed 1.0 to 2.5. Thus, Yoshizaki teaches overlapping amounts of desalting agent and free form of ropinirole so as to obtain the optimum desalting effect and thus provide drug stability (col. 7-8). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). One skilled in the art would have been able to determine the amount of ropinirole so as to include in the composition of Beier and still obtain the desired . 


Double Patenting
4.	Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9320728 in view of US 2003/0124176 to Hsu et al in view of and JP 2015-151370 (cited on IDS).
Yoshizaki patent claims are directed to a method of producing a patch and a patch comprising ropinirole active agent in an adhesive layer, covered with a backing layer. Yoshizaki patent (claim 5) recites sodium hydroxide as a desalting agent (col. 8, l 26-50) in a blend with the active agent, in the adhesive layer, wherein the sodium hydroxide is 0.5 to 1.2 moles per mole of free ropinirole (col. 8). The teachings of Hsu, discussed above, teach both sodium hydroxide and potassium bicarbonate as suitable permeation enhancers, with activity and stability superior to the conventional permeation enhancers. Further, JP 2015-151370, which teaches a skin patch comprising ropinirole in a crystal state, and indicates that a desalting agent such as potassium hydroxide added to an acid addition salt of ropinirole to produce a free form 
Yoshizaki claims instant claim limitations claims 1 and 4, in amounts that overlap with the claimed amounts. Since Yoshizaki claims the same active agent in a transdermal patch, one skilled in the art would have been able to choose potassium bicarbonate in optimum mole amounts with respect to free ropinirole and also employ optimum amounts of acid addition salt of ropinirole so as to arrive at the claimed % of free form of the said compound. The motivation to do so comes from Yoshizaki, who claims overlapping amounts of desalting agent and free form of ropinirole. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, one of an ordinary skill in the art would have expected reduced 

Response to Arguments
Applicant's arguments and Declaration by Yasunari Michinaka filed 03/30/21 have been fully considered but they are not persuasive.
	Applicants argue that instant claims have been amended to recite potassium hydrogen carbonate is 1.0 to 2.5 moles relative to a content of 1.0 mole of ropinirole and/or the pharmaceutically acceptable acid addition salt thereof in terms of ropinirole free form. It is argued that the Declaration of Dr. Yasunuri Michinaka provide excellent effects of the claimed patch for its permeability of ropinirole and which sufficiently suppresses crystal precipitation in the adhesive layer for a long period. It is argued that 
Tables 4 and 5 of the specification and Tables A and B of the Declaration show crystal precipitation was observed after the passage of a long period of time following manufacture in the case of using sodium hydroxide (Comparative Example 1) and in the case of sodium hydrogen carbonate (for example, Comparative Examples 2, 8, 9), though sodium hydrogen carbonate is an alkali metal bicarbonate like potassium 
	Applicant argue that Beier is silent about potassium hydrogen carbonate and the content thereof; Hsu merely exemplifies potassium hydrogen carbonate only as an enhancer, along with sodium hydroxide, sodium bicarbonate (sodium hydrogen carbonate), the latter corresponding to the comparative examples. It is argued that Hsu is silent about the content of KHCO3. Applicants argue that JP ‘370 is silent about potassium hydrogen carbonate and the content thereof but merely describes inorganic sodium hydroxide, potassium hydroxide, and sodium hydrogen carbonate and their normal usage in a range of 0.8 to 1.2 moles per mole of the ropinirole salt. It is argued that Yoshizaki is silent about potassium hydrogen carbonate and the content thereof. Yoshizaki merely describe sodium hydroxide and its amount in a range of 0.5 to 1.2 moles per mole of the salt of ropinirole. It is argued that upon the cited references, a person having ordinary skill in the art would not have been motivated to select potassium hydrogen carbonate which is a weak acid as a component instead of the  crystal precipitation would not be suppressed. It is argued that none of the prior art describes the problem of crystal precipitation and a person having ordinary skill in the art would not have expected the excellent effect achieved by utilizing potassium hydrogen carbonate in accordance with the present claimed invention, from the cited references.
Applicants’ arguments are not persuasive because the rejection is not based on a single references and instead a combination of references, wherein the combination of references teach ropinirole acid addition salt and also potassium hydrogen carbonate. Even though Hsu does not teach ropinirole acid addition salt and Hsu teaches potassium hydrogen carbonate, sodium hydroxide as skin permeation enhancer which also results in skin permeability, even though instant claims do not recite any percent or level of skin permeability with the claimed composition. Instant claims also fail to recite any crystal precipitation or suppression of crystal precipitation Further, Hsu also teaches sodium hydroxide and potassium hydrogen carbonate for skin permeation of active agent in a transdermal application and that the above inorganic bases are equivalent in the their improving the solubility of the drug. Accordingly, even if Hsu does not teach reduced or suppression of crystal suppression, the motivation to combine the references to arrive at the claimed potassium hydrogen carbonate and ropinirole by one of an ordinary skill in the art at the time of the instant invention would have been to provide excellent skin permeability. The argument that Beier does not teach the claimed potassium hydrogen carbonate is not persuasive because one cannot argue the references individually where the rejection is based on the combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is argued that JP ‘370 is silent about potassium hydrogen carbonate and the content thereof but merely describes inorganic sodium hydroxide, potassium hydroxide, and sodium hydrogen carbonate and their normal usage in a range of 0.8 to 1.2 moles per mole of the ropinirole salt. It is argued that Yoshizaki is silent about potassium hydrogen carbonate and the content thereof. Yoshizaki merely describe sodium hydroxide and its amount in a range of 0.5 to 1.2 moles per mole of the salt of ropinirole. However, while JP does not teach potassium hydrogen carbonate, JP ‘370 teaches reduction of crystal precipitation with inorganic agents such as sodium hydroxide, in the range of 0.8 to 1.2 moles per mole of ropinirole salt, so as to produce a free form of the active agent. Accordingly, one skilled in the art would have expected the permeability enhancers of Hsu (sodium hydroxide and potassium hydrogen carbonate) would also reduce crystal suppression. In this regard Yoshizaki also teaches sodium hydroxide as a desalting agent (col. 8, l 26-50) in a blend with the active agent, in the adhesive layer, wherein the sodium hydroxide is 0.5 to 1.2 moles per mole of free ropinirole (col. 8). Thus, both JP ‘370 and Yoshizaki recognize the need for desalting agents with ropinirole in the adhesive layer; and teaches the ratio that overlap with the instant “1.0-2.5 moles”. Yoshizaki further discusses reduction in cohesiveness of the patch as a function of crystal precipitation in super saturation (col. 1, l 32-54) and high level of adhesiveness and (col. 2-3) without crystal formation for a long time (col. 3, l 3-12; col. 4,l 22-col. 5,l 19). Yoshizaki suggests 5-13.2% of ropinirole in the adhesive layer [col. 7, l 15-43] for reduction in crystal formation and precipitation, and good skin adhesion and permeability. Finally, Yoshizaki 
1.0 to 2.5 moles relative to a content of 1.0 mole of ropinirole and/or the pharmaceutically acceptable addition salt in terms of ropinirole free form”. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the claims not only recite the content of potassium hydrogen carbonate but also a potassium hydrogen carbonate-derived component. As explained in the rejection under 35 USC 112, 2nd paragraph, it is unclear what are components derived from potassium hydrogen carbonate and if the components are derived as a result of the interaction of KHCO3 with another acid that is not mentioned (described in the instant specification [0033] as one of the possibility). 1.0 to 2.5 moles relative to a content of 1.0 mole of ropinirole and/or the pharmaceutically acceptable addition salt in terms of ropinirole free form”. With respect to the skin permeability results in Table B of the Declaration, it appears that the skin permeability achieved with KHCO3 is not significantly different from that of sodium hydrogen carbonate. On the other hand, Table A shows very high skin permeability with sodium hydroxide than with KHCO3. Hence, the argument that the claimed ratio of KHCO3 to ropinirole acid addition salt at a ratio of greater than 1.0 mole provides excellent skin permeability is not persuasive. 

In response to the double patenting rejection, Applicants argue that the Yoshizaki and JP ‘370 are silent about potassium hydrogen carbonate and the content thereof; Hsu merely exemplifies the same as an enhancer, and also teaches sodium hydroxide as the enhancer of the example, which corresponds to comparative example of the present invention. However, Applciants’ arguments and the results of the Declaration have been addressed above and incorporated herewith. Hence, the rejections have been maintained. 

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.